Case 7:20-cv-00039-MCR-GRJ Document 183 Filed 06/18/21 Page 1 of 4

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF FLORIDA
PENSACOLA DIVISION

LLOYD BAKER,
| Case No, 7:20cv39-MCR-GRJ
Plaintiff, .

Vv.

3M COMPANY, 3M
OCCUPATIONAL SAFETY LLC,
AEARO HOLDING LLC,
AEARO INTERMEDIATE LLC,
AEARO LLC, and AEARO
TECHNOLOGIES LLC,

Defendants.

 

 

VERDICT FORM
We, the jury, in the above entitled and numbered case, unanimously find as
follows on Plaintiff Lloyd Baker’s claims and 3M’s affirmative defenses, based on

the Court’s instructions on the law and evidence:

Page 1 of 4

 
Case 7:20-cv-00039-MCR-GRJ Document 183 Filed 06/18/21 Page 2 of 4

I. Plaintiff's Claims:
(1) Strict Liability—Design Defect

___ Proven _V Not Proven

(2) Strict Liability—Failure to Warn and/or Instruct

V. proven Not Proven

(3) Negligent Failure to Warn and/or Instruct After Manufacture

___ Proven _\ Not Proven

(4) Fraudulent Misrepresentation

Proven / Not Proven

(5) Fraudulent Concealment
___ Proven V Net Proven
If you have found any claim proven [claims (1), (2) and (3) by a
preponderance of the evidence and claims (4) and (5) by clear, cogent, and

convincing evidence], continue to the next page.

Ifyou have not found any claim above proven, your work is complete, and you
should have the Foreperson sign and date the Verdict Form.

Page 2 of 4
Case 7:20-cv-00039-MCR-GRJ Document 183 Filed 06/18/21 Page 3 of 4

II. 3M’s Affirmative Defenses:

(1) Superseding Cause based on conduct of the United States Army
(consider as to all claims)

___ Proven wv Not Proven

If you have found affirmative defense (1) proven by a preponderance of the
evidence, your work is complete and your verdict will be in favor of 3M on all claims.
You should have the Foreperson sign and date the Verdict Form.

If you found affirmative defense (1) not proven, and if you found Plaintiff has
proven only claim (4) or claim (5), proceed to decide the total amount of damages
due in Section II, then your work is complete and you should have the Foreperson
sign and date the Verdict Form.

If you found affirmative defense (1) not proven, and if you found Plaintiff's
claims (1), (2) or (3) proven [regardless of your verdict on claims (4) and (5)], you
must first address the apportionment defense.

(2) Apportionment of fault as to:
(a) Mr. Baker
JS Proven ___ Not Proven
(b) United States Army

___ Proven J Not Proven —

If you have found affirmative defenses (2)(a) or (2)(b) proven by a
preponderance of the evidence, you should decide the percentage of fault that should
be apportioned to each party found to be at fault, as instructed in Section IV. In
allocating fault, you should not make any reduction in the amount of damages you
award because of the fault, if any, of Mr. Baker and/or the United States Army. The
Court in entering judgment will take into account your allocation of fault among all
persons or entities who you find contributed to Mr. Baker's damages.

Page 3 of 4
Case 7:20-cv-00039-MCR-GRJ Document 183 Filed 06/18/21 Page 4 of 4

Ill. Compensatory Damages:

If you have found in favor of Mr. Baker on any of his claims, state the total
damages, if any, you find for:

Past and future noneconomic damages (pain and suffering and disability)

31,100 , 000

IV. Apportionment of Fault:

If you have found affirmative defenses (2)(a) or (2)(b) proven, meaning that
any of the persons or entities listed below was at fault and thereby caused or
contributed to Mr. Baker’s injuries, then it is necessary for you to determine the
percentage of fault for each. If you find no fault, then you should place a “0” by that
name. Your allocation of fault must equal 100%.

Defendants ok %

United States Army O ”

 

Mr. Baker Ao %

Once you have answered this question, your deliberations are complete, and
the Foreperson should sign and date this Verdict Form.

SO SAY WE ALL, this Bibyday of June, 2021

   

Foreper fi's Signature

Page 4 of 4
